Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158847                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  STEPHEN MARSCHKE,                                                                                    Richard H. Bernstein
           Appellant,                                                                                  Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158847
                                                                    COA: 342969
                                                                    Ingham CC: 14-000428-AA
  CIVIL SERVICE COMMISSION,
            Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 5, 2018
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

          CLEMENT, J., not participating due to her prior involvement as chief legal counsel
  for the Governor.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2020
           p0127
                                                                               Clerk